UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-7329


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DARRYLE EDWARD ROBERTSON, a/k/a Tiger

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:01-cr-00304-JFM-3)


Submitted:   December 16, 2014                Decided:   December 19, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darryle Edward Robertson, Appellant Pro Se.     John Francis
Purcell,   Jr.,  Assistant United  States Attorney,  Stephen
Schenning, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darryle   Edward    Robertson,          Jr.,   seeks       to   appeal     the

district court’s order rescinding the order granting his motion

for     appointment      of     counsel.             This    court       may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory         and       collateral      orders,      28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                          The order Robertson

seeks    to   appeal    is    neither    a        final   order    nor   an    appealable

interlocutory or collateral order.                    Accordingly, we dismiss the

appeal for lack of jurisdiction.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                DISMISSED




                                              2